Citation Nr: 1538511	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  13-34 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for squamous cell carcinoma of the left tonsil, left neck, and tongue base.  

3.  Entitlement to service connection for traumatic brain injury.

4.  Entitlement to service connection for a lumbar spine (low back) disorder.  

5.  Entitlement to service connection for right lower extremity neuropathy.  

6.  Entitlement to service connection for left lower extremity neuropathy. 

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant is represented by: West Virginia Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active duty service from October 1968 to May 1970.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the RO in Huntington, West Virginia.

In September 2014, the Board remanded these matters to afford the Veteran a Board hearing.  In April 2015, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2015).  A transcript of the hearing is associated with the claims file.  The Veteran obtained and submitted additional VA clinical records after the hearing and he waived his right to have those records considered by the RO on the transcript of the hearing.  



The issue of TDIU entitlement was not specifically appealed by the Veteran but is considered a component of his increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record, TDIU is an element of an initial rating or increased rating claim).  

The issues of entitlement to service connection for neuropathy of the right lower extremity and left lower extremity, and entitlement to TDIU are addressed in the REMAND below and are therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, but has not been manifested by total occupational and social impairment.  

2.  Service connection for squamous-cell carcinoma was denied in a July 2005 rating decision at which time the evidence substantiated only the element of current disability, but did not substantiate an injury or disease in service or a nexus between the current disability and service; evidence received since the July 2005 decision does not relate to either unestablished fact necessary to grant the claim.  

3.  The Veteran did not incur a traumatic brain injury in service and there are no current residuals of a traumatic brain injury.  

4.  A current disorder of the low back is not related to service.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent for PTSD have been met; the criteria for a disability rating in excess of 70 percent have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for reopening the claim of entitlement to service connection for squamous-cell carcinoma of the left tonsil, left neck, and tongue base, are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2015).

3.  The basic criteria for service connection for a traumatic brain injury are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

4.  A low back disorder was not incurred in service; arthritis of the lumbar spine is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability Rating for PTSD

The Veteran is seeking a disability rating in excess of 50 percent for his service-connected PTSD.  

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating a mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of psychiatric symptoms.  See 38 C.F.R. § 4.126.  After consideration of these factors, and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a veteran is experiencing.

The VA Secretary, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (1992).  The schedular criteria incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  38 C.F.R. §§ 4.125, 4.130.  

In the March 2013 rating decision, the RO granted service connection and assigned an initial 50 percent rating for PTSD, pursuant to Diagnostic Code 9411, effective February 11, 2013.  

Pertinent to the claim on appeal, the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities: 

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic And Statistical Manual Of Mental Disorders, 4th ed. (DSM-IV) at 32).

After a review of the evidence, the Board finds that the evidence in favor of a 70 percent rating is in approximate balance with the evidence against an increase.  In many respects, the criteria for a 50 percent rating appear appropriate.  Indeed, the Veteran has few of the symptoms associated with a 70 percent rating.  However, it is not the number of symptoms which determines a rating, but the degree of impairment those symptoms create.  Here, the Veteran's social isolation appears more serious than a mere "difficulty" in establishing and maintaining effective work and social relationships.  The Board finds that the evidence more closely approximates an "inability" to establish and maintain effective work and social relationships.  

A VA examination was conducted in October 2013, at which time, the Veteran reported that he lives by himself, he has never been married, and has no children.  While he has siblings, he has no contact with them.  He does not socialize.  His neighbor does grocery shopping for him and takes him to doctor appointments, otherwise, he does not leave his house.  

An April 2013 VA outpatient report reveals his account that "I stay secluded."  He stated that he really does not have any contact with his relatives ever since he returned from Vietnam.  He reported that he has never visited the grocery store and has never gone to the mall since his return from Vietnam (see VMBS record 07/14/2015).

Also significant, the October 2013 examiner assessed the Veteran's level of impairment as moderate-to-severe.  Thus, the range of impairment experienced by the Veteran includes severe impairment, at least at times.  The October 2013 report contains a GAF score of 45.  A prior examination in March 2013 included a GAF score of 50.  These scores indicate "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Indeed, the Veteran reported that he does experience suicidal ideation, although he has made no attempts.  

VA outpatient reports contain generally consistent GAF scores.  Scores of 45 were assigned in two reports in April 2013, a score of 48 was assigned in March 2013, and again in May 2013 (see VMBS record 07/14/2015).  

The Board also finds that the Veteran's symptoms impact most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling, 15 Vet. App. at 11-14.  The Veteran is retired; however, his level of social impairment would certainly impact work and school in addition to family relations.  He noted in an April 2013 outpatient report that, when he was working, "I couldn't keep a job and I quit, I couldn't get along with my fellow workers, I guess" (see VMBS record 07/14/2015). 

While there appears to be no definite impact to judgment, his thinking is impacted as demonstrated by the finding of the March 2013 examiner that he had memory and concentration problems.  The October 2013 report reflects mild memory loss and impaired abstract thinking.  A March 2013 VA outpatient report reflects impaired remote memory with difficulty remembering events in the distant past (see VMBS record 07/14/2015).  

His mood is also impacted as is demonstrated by the finding by the March 2013 examiner that he was irritable and would lose patience and get depression.  The October 2013 report reflects depressed mood and disturbances of motivation and mood.  

In short, while all of the criteria for a 70 percent rating are not demonstrated, the Board finds that those criteria are more nearly approximated than the criteria for a 50 percent rating.  

The Board has considered whether the criteria for a total rating are met; however, the Board finds that the evidence does not more nearly approximate total occupational and social impairment than it does occupational and social impairment with deficiencies in most areas.  

There are no descriptions of symptoms of the type and degree contemplated by disorientation to time or place, or intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  The March 2013 VA examiner noted that the Veteran seemed to be alert and oriented and was reportedly independent of activities of daily living.  The October 2013 examination report reveals no major behavioral problems and no legal issues.  

Despite the acknowledged problems with memory and concentration, there are no descriptions of symptoms of the type and degree contemplated by gross impairment in thought processes or communication, or memory loss for names of close relatives, own occupation, or own name.  The March 2013 examiner found that his thought process was coherent.  He was able to tell the day, date, month, and year.  

There is also no description of symptoms of the type and degree contemplated by persistent delusions or hallucinations, grossly inappropriate behavior, or persistent danger of hurting self or others.  The Veteran has repeatedly denied delusions and hallucinations during multiple VA Health Clinic Visits.  He has also denied homicidal and suicidal intent.  The October 2013 VA examination report notes no major behavioral problems.  

In sum, while psychiatric symptomatology has caused significant and, at times, severe impairment in both occupational and social functioning, which has affected most areas of the Veteran's life, at no time pertinent to this appeal has there been total impairment in occupational and social functioning as contemplated by the symptoms exemplified in the rating criteria.  The Veteran has always retained the ability to function to some extent in these areas.  The gross impairment of behavior resulting in severe disorientation of the individual which is contemplated by the 100 percent rating criteria, is simply not evident in this case at any time.  

As total occupational and social impairment is not more nearly approximated than occupational and social impairment with deficiencies in most areas, the Board concludes that a 100 percent rating for the service-connected psychiatric disability is not warranted at any time.  To that extent, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

The Board has considered whether an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that all of the Veteran's PTSD symptoms are either explicitly part of the schedular rating criteria under the general formula for rating mental disorders at 38 C.F.R. § 4.130; are analogous to the schedular rating criteria (see 38 C.F.R. §§ 4.20, 4.21), or are "like or similar to" the schedular rating criteria (see Mauerhan at 442-43).  The schedular rating criteria (Diagnostic Code 9411) specifically provide for disability ratings based on a combination of history and clinical findings.  The Veteran's symptoms depressed mood, anxiety, panic attacks, chronic sleep impairment, mild memory loss, flattened affect, impaired abstract thinking, and disturbances of motivation and mood are specifically included in the rating schedule, and the assigned disability ratings specifically consider the degree of occupational and social impairment, including due to specific symptomatology.  The GAF scores indicated in the DSM-5, which reflect overall degree of impairment due to psychiatric disorders, and which the Board weighed and considered in this case, are part of the schedular rating criteria.  

Because the schedular rating criteria are adequate to rate the Veteran's service-connected PTSD, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014). 

Application to Reopen Service Connection Claim

The Veteran is seeking to reopen a claim of entitlement to service connection for squamous-cell carcinoma of the left tonsil, neck, and tongue base.  

The term service connection refers to disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Entitlement to service connection requires (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of disease or injury; and (3) medical evidence of a nexus between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The RO initially denied a claim for service connection for squamous-cell carcinoma in a July 2005 rating decision.  At the time of the July 2005 denial, the evidence included the service treatment records which revealed no record of treatment or notation of squamous-cell carcinoma, and which revealed normal clinical examination of the Veteran's mouth, neck, and skin at service separation.  

The evidence also included a December 16, 2003 Admission History And Physical which revealed the Veteran's account of having pain in his throat and difficulty swallowing which began about "several months ago."  The examiner noted that the Veteran had has used snuff for many years.  There was a lesion consigned to the left upper tonsil.  The impression was squamous cell carcinoma of the left tonsil (see VBMS record 06/11/2005).  

A December 10, 2004 ENT Consultation revealed that a left tonsillectomy was performed for a lesion of the left tonsil.  It was confined to the tonsil and was totally excised.  The examiner noted that in the "last two weeks he has developed a mass in the left neck" (see VBMS record 03/31/2005).  

A February 24, 2005 Oncology Nursing Assessment revealed that, one year ago, he had an area removed from his vocal cord that was malignant.  He then noticed a knot on the left side of his neck and came to the ER.  He was biopsied, which was positive for squamous-cell carcinoma.  It was noted that he has a history of alcohol use and smokeless tobacco use, and that he had used one can of snuff per day for 20 years (see VBMS record 03/31/2005). 

Thus, at the time of the July 2005 decision, the evidence established element (1), a current diagnosis of squamous-cell carcinoma.  The evidence also established element (2); while the Veteran had no associated disease in service, he was exposed to herbicide agents by presumption during his service in Vietnam.  However, the evidence did not establish element (3), a relationship or nexus between the squamous-cell carcinoma and the herbicide exposure, or other injury or disease in service.  Although notified of the RO's decision to deny his claim, and of his right to appeal, the Veteran did not initiate an appeal of the July 2005 decision (see 38 C.F.R. § 20.200 (2015)).  

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "New" evidence is evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156.  

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the Veterans Court held that 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the Veterans Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  

Here, the Veteran submitted an application to reopen the previously denied claim in February 2013.  However, the medical evidence received since the July 2005 denial simply describes ongoing notation of, and evaluation of, squamous-cell carcinoma and residuals.  The Veteran's assertions received since July 2005 are essentially the same as those previously of record.  The evidence received since July 2005 does not address the sole unestablished fact at the time of that denial, a relationship or nexus between presumed herbicide exposure in service and the post-service incurrence of squamous-cell carcinoma.  Accordingly, as new and material evidence has not been received since the last final denial of the claim, reopening of the claim is not warranted.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Service Connection Claims

The Veteran is seeking service connection for traumatic brain injury and for a low back disorder on the basis that each is directly related to an injury in service.

The basic criteria for establishing direct service connection are set out above.  In addition, for specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  Arthritis is included among the enumerated chronic diseases.  However, in order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Arthritis is primarily rated on the basis of limitation of motion of the joint involved.  Therefore, the rating provisions for limitation of motion of the thoracolumbar spine must first be considered in determining whether arthritis is manifest to a degree of 10 percent or more.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

In order for arthritis of the thoracic and/or lumbar spine to be considered manifest to a degree of 10 percent on the basis of limited motion, there must either be (1) limitation of forward flexion of the thoracolumbar spine not greater than 85 degrees, or (2) combined range of motion of the thoracolumbar spine not greater than 235 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Alternatively, a 10 percent rating can be assigned where there is (3) a diagnosis of arthritis "established by X-ray findings" and "satisfactory evidence of painful motion."  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Presumptive service connection for arthritis may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that arthritis was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between current arthritis and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In his August 2011 claim, the Veteran's description of the in-service back injury was as follows: "The lifting of these crates and boxes of ammunition and all other supplies was necessary.  In area[s] of no modern equipment for support lifting with physical hand[s] on was our only way to store and disburse the ammo or all supplies.  At the time we were young and dumb and didn't think about injury to our bodies or back[...]Additionally, running at high speed, boxes and crates would shift and needed to be reset to accommodate level or smooth driving and reduce accidents.  We did not have paved roads in Vietnam.  At times Convoy[s] absorbed man power and we were short man power.  The duties were on the back of a few of us and we had no choice but to do the work." 

The Veteran reported at a March 2013 VA examination that he did not remember any specific injury to his back during military service and did not remember having a medical evaluation for his back.  He stated that he lifted heavy ammunition boxes and filled sand bags while in Vietnam.  He reported having problems with his back beginning in about 2009 and had x-rays and an MRI.  

The Veteran testified at the Board hearing that he hurt his back riding around in a truck standing up while the truck rode over potholes.  

Regarding the appealed claim of entitlement to service connection for traumatic brain injury, the Veteran described his injury at the Board hearing.  He stated that he was near a Howitzer when it was fired.  According to the Veteran, he was sleeping near the gun and "it jerks me up off the ground, slams me back against the ground."  He noted that "it just shook the heck out me."  The Veteran testified that he did not lose consciousness as a result of this incident, but it "dazed" him.  

Service treatment records reveal that, on December 2, 1968, the Veteran was seen for complaint of pain and tenderness in the dorsal and lumbar areas of the spine with onset of symptoms after lifting a 55 gallon can which was full.  The examiner's impression was a lumbar strain.  There is no subsequent treatment for back complaints during the Veteran's service.  There is no complaint of, notation of, or treatment for, a traumatic brain injury or any head injury at any time during service.  The Veteran received a separation examination on May 9, 1970.  At that time, his head and spine were found to be clinically normal.  The Veteran completed a report of medical history also on May 9, 1970.  On that report, he indicated that he had no history of-or current-head injury.  The Veteran apparently did not complete the second half of the report which includes information regarding recurrent back pain; however, in the Statement Of Examinees Present Health In Own Words, the Veteran wrote "Excell[e]nt."  

The Board notes that there is no x-ray evidence of arthritis until September 2009, almost 40 years after service separation (see Virtual VA record 03/28/2013).  In the absence of demonstrated limited motion as specified under 38 C.F.R. § 4.71a, Diagnostic Code 5242, X-ray evidence of arthritis, in conjunction with painful motion, is required under Diagnostic Code 5003 to demonstrate a manifestation of arthritis to a degree of 10 percent or more within one year of service separation.  As such evidence is not of record, the presumption of service connection for arthritis is not for application.  

The Veteran was seen post-service for back pain on August 4, 1999.  He complained of having "terrible pain in my low back and it radiates into my legs[. ]"  A CT scan showed evidence of spondylosis of L5.  The Veteran was also seen in subsequent years for reports of intermittent back pain.  He was seen in 2000 and several times in 2008, and was extensively evaluated for back complaints in September 2009.  He reported "my lower back has been killing me for the past 2 weeks."  He denied any recent injury any history of back injury.  An MRI and x-ray showed arthritis and degenerative disc disease.  MRI reports in September 2012 and September 2014 showed no significant interval changes.  

The Veteran was afforded a VA examination in March 2013.  The examiner diagnosed degenerative disc disease and "mild" arthritis of the lumbar spine.  The examiner opined that it was not as least as likely as not that the Veteran s current back condition is proximately due to or the result of the back injury incurred in service.  While the examiner acknowledged the episode of treatment in service in December 1968, he noted no other documentation for medical examinations for back condition during his military service, and noted that the Veteran was able to complete his tour of duty.  He also noted that the Veteran's spine was found to be clinically normal on the separation examination, and the Veteran reported his health as excellent.  According to the examiner's review, after service, there is no confirmation of a back disorder until the X-ray and MRI evidence in 2009.  The examiner found that the Veteran s current degenerative disc disease is more likely due to his civilian work in surface coal mines.  

There is no medical opinion that purports to relate a current low back disorder to service.  The Veteran has stated his belief that his back disorder is related to service; however, he has not asserted that he has any medical training or knowledge.  His assertions are lay evidence.  It is well established that lay statements are competent evidence with respect to some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Generally, lay evidence is competent with regard to identification of a disease with 'unique and readily identifiable features' which are 'capable of lay observation.'  See Barr, 21 Vet. App. at 308-09.  

A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); see 38 C.F.R. § 3.159(a)(2). 

The Board notes that the low back conditions currently diagnosed (degenerative disc disease and arthritis) are not the same as the lumbar strain diagnosed in service.  The Board finds that establishing an etiologic relationship between such distinct conditions requires medical knowledge and is not capable of lay observation.  Therefore, the Veteran's lay assertion that his current low back disorders are related to the injury in service is not competent evidence.  The only competent evidence regarding etiology is against the claim.  

There is no evidence of post-service treatment or diagnosis of traumatic brain injury or residuals of a traumatic brain injury.  An October 2013 VA PTSD examination includes the examiner's finding that the Veteran does not have a diagnosis of traumatic brain injury.  

The Veteran's assertion that he has a current traumatic brain injury that is related to the in-service episode of having been near a Howitzer when it fired causing his head to hit the ground is not competent evidence as establishing such a relationship requires medical knowledge.  

In light of the Veteran's assertions of combat engagement in service, the Board has considered the applicability of the combat rule in substantiating his claims.  In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  

However, the provisions of 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular injury or disease occurred, not to link the claimed injury or disease etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; they relax the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  In this case, the Veteran's accounts of injuries to his back and head in service are acknowledged.  Indeed, the back injury is documented in the service treatment records.  However, the injury does not involve combat per the Veteran's description.  It is unclear whether the incident involving the Howitzer involves combat; however, that account has been accepted as true, but still does not substantiate the claim.  As discussed above, the Veteran has been found by VA examiners not have any current traumatic brain injury.  His assertion to the contrary is not competent evidence.  

In sum, while it is acknowledged that the Veteran injured his back in service as he described, there is no competent evidence of a relationship between any current back disorder and this injury.  While it is acknowledged that the Veteran hit his head against the ground as he described, there is no competent evidence of a current traumatic brain injury.  In light of the facts found herein, the Board must conclude that service connection for a low back disorder and a traumatic brain injury is not warranted.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him in March 2013 under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  There was some suggestion in the clinical records that the Veteran may have been receiving disability benefits from the Social Security Administration (SSA) (see VBMS record 07/14/2015); however, this matter was discussed at the Board hearing and the Veteran clarified that his SSA benefits were based on retirement, not disability.  

The RO has also obtained a thorough medical examination regarding the back claim, as well as a medical opinion.  The RO has also obtained a VA examination to establish the appropriate PTSD rating.  The Veteran has made no specific allegations as to the inadequacy of the opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  In the absence of the submission or identification of new and material evidence regarding the squamous-cell carcinoma claim, there is no duty to order a VA examination or to obtain a medical opinion.  

The Board acknowledges that a medical opinion has not been obtained regarding the claimed traumatic brain injury; however, the Board finds that a medical opinion is not necessary to resolve that claim.  The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

As discussed above, there is no current diagnosis of a traumatic brain injury or residuals of a traumatic brain injury.  The Veteran's assertions that the incident in service resulted in a traumatic brain injury amount to lay speculation and do not meet even the minimal standard necessary to provide a medical opinion.  See Waters v. Shinseki, 601 F.3d 1274, 1278-1279 (Fed. Cir. 2010) (a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection).  Accordingly, the Board finds that referral for a VA medical examination is not warranted.

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of each of his claims, and he was also informed of the information and evidence necessary to substantiate each of his claims.  Moreover, the file was left open for 30 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist.


ORDER

A disability rating for PTSD of 70 percent, but not higher, is granted.

Reopening of service connection for squamous cell carcinoma of the left tonsil, left neck, and tongue base, is denied.  

Service connection for traumatic brain injury is denied.

Service connection for a low back disorder is denied.  


REMAND

In a July 10, 2013 Neurology Attending Addendum, a VA clinician noted that the Veteran had neuropathy of the lower extremities which was "possibly due to hx of heavy alcohol use over 2 decades."  Service connection is in effect for PTSD with alcohol abuse.  The Veteran also has a diagnosis of lumbar radiculopathy.  However, if the diagnosed neuropathy could in whole or in part be conclusively linked to his alcohol abuse, service connection could be granted on a secondary service connection basis.  An opinion is therefore necessary to resolve the claim.  The statement of the VA clinician in July 2013 is inconclusive and does not provide the necessary level of certainty.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2000); Beausoleil v. Brown, 8 Vet. App. 459 (1996) (general and inconclusive statement about the possibility of a link between current disability and service injury is insufficient); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 

The TDIU issue is inextricably intertwined with the service connection issues and adjudication must be deferred pending the requested development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Moreover, the Board has granted an increased rating for PTSD, and the issue of TDIU entitlement must therefore be readjudicated. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to determine the nature and etiology of the Veteran's neurological impairment of the lower extremities.  An opinion is requested as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any neurological impairment of the lower extremities is causally or etiologically related to, or permanently worsened beyond natural progress by, the Veteran's service-connected alcohol abuse.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  

2.  Readjudicate the remanded claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


